Case 1:19-cv-02242-RLY-MJD Document 15 Filed 06/27/19 Page 1 of 4 PageID #: 46




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

JANE DOE                                         )
                                                 )
       Plaintiff.                                )
                                                 ) Case No: 1:19-cv-02242-RLY-MJD
                                                 )
VS.                                              )
                                                 )
LEBANON COMMUNITY                                )
SCHOOL CORPORATION,                              )
                                                 )
       Defendant.                                )

      UNOPPOSED MOTION FOR LEAVE TO PROCEED UNDER PSEUDONYM

       Plaintiff, Jane Doe, by Counsel, hereby respectfully moves the Court, pursuant to LOCAL

RULE 10-1 to proceed under the Pseudonym “Jane Doe” in this case so as to protect Plaintiff from

public exposure of sensitive, private information, and in support states as follows:

       1. This matter involves alleged sexual harassment and bullying against Plaintiff.

       2. Plaintiff filed the Complaint under a pseudonym (“Jane Doe”) due to the extremely

           sensitive and personal nature of this matter, sexual harassment/bullying. Plaintiff seeks

           to avoid shame, embarrassment and further psychological damage, as this case involves

           matters of utmost intimacy.

       3. In addition to herself, Plaintiff used pseudonyms to identify others similarly situated

           in the matter. Although they are not a party to this case, the potential harm from the

           disclosure of their identity exceeds the value of disclosing the identities to the public.

       4. Counsel for the Defendant has been made aware of this Motion and does not object.
Case 1:19-cv-02242-RLY-MJD Document 15 Filed 06/27/19 Page 2 of 4 PageID #: 47



      5. Although the use of fictitious names is generally disfavored in federal courts, federal

            courts have found that “a district court may have the discretion to permit a party to

            proceed under a fictitious name. This unusual practice has been permitted in

            exceptional cases where the party has a privacy right so substantial as to outweigh the

            customary and constitutionally-embedded presumption of openness in judicial

            proceedings.” Id. at 1208 (quoting Doe v. Ind. Black Expo, 923 F. Supp. 137, 139 (S.D.

            Ind. 1996)).

      6. Several factors have been identified by federal courts to assist in determining when the

            use of a fictitious name is appropriate. Those factors are set forth in Doe v. Ind. Black

            Expo, 923 F. Supp. 137, 140 (S.D. Ind. 1996):

               (1) whether the plaintiff is challenging governmental activity; (2) whether
               the plaintiff would be required to disclose information of the utmost
               intimacy; (3) whether the plaintiff would be compelled to admit his or her
               intention to engage in illegal conduct, thereby risking criminal
               prosecution; (4) whether the plaintiff would risk suffering injury if
               identified; (5) whether the party defending against a suit brought under an
               anonym would be prejudiced; (6) whether the interests of children are at
               stake; (7) whether there are less drastic means of protecting legitimate
               interests of either the party seeking anonymity or the opposing party;
      (8)      the extent to which the identity of the litigant has been kept confidential; and
      (9)      the public interest in knowing the litigant's identities.



      7. Factors (2), (4), and (5) are relevant to the analysis here. Plaintiff should be permitted

            to proceed anonymously because this matter is of the utmost intimacy, could potentially

            cause further harm to Plaintiff, and is absent of any prejudice to Defendant. Plaintiff

            does not need to satisfy every factor in the above list, but instead, this list provides

            guidance for the Court about areas that should be considered in allowing a Plaintiff to

            proceed anonymously.
Case 1:19-cv-02242-RLY-MJD Document 15 Filed 06/27/19 Page 3 of 4 PageID #: 48



      8. Second, if Plaintiff were forced to reveal her name and be identified, Plaintiff could

          risk suffering additional injury. Plaintiff has already been forced to leave Lebanon

          Community School Corporation. Publication of her name could cause her to suffer

          further damage from being stigmatized by his community and denied access to needed

          services.

      9. Lastly, there is no risk to prejudice to Defendant if Plaintiff is permitted to proceed

          anonymously. Defendant has been, and will continue to be, aware of Plaintiff’s identity

          at all times.

              WHEREFORE, Plaintiff respectfully asks this Court to grant Plaintiff’s Unopposed

          Motion to Pursue Under Pseudonym in this lawsuit, as “Jane Doe”, and for any further

          relief this Court deems proper.

                                               Respectfully submitted,

                                               HOCKER & ASSOCIATES, LLC

                                               _/s/ Brett E. Osborne_______
                                               Brett E. Osborne
                                               Attorney No: 17492-45
                                               6626 E. 75TH Street, Suite 410
                                               Indianapolis, Indiana 46250
                                               Attorney for Plaintiff
Dated: June 27, 2019
Case 1:19-cv-02242-RLY-MJD Document 15 Filed 06/27/19 Page 4 of 4 PageID #: 49




                               CERTIFICATE OF SERVICE

        I hereby certify that on the 27th day of June, 2019, a copy of the foregoing was filed
electronically. Notice of this filing will be sent to the following parties via electronic mail.


                                               /s/ Brett E. Osborne
                                               Brett E. Osborne



All parties of record.
